United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
CONNELLSVILLE, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-720
Issued: October 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from a January 7, 2009 decision of
the Office of Workers’ Compensation Programs regarding an overpayment and affirming an
April 3, 2008 forfeiture determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant forfeited his
right to compensation benefits for the period December 19, 2005 through March 19, 2007;
(2) whether the Office properly found that appellant received a $37,862.30 overpayment of
compensation during the period of the forfeiture; and (3) whether the Office properly found that
appellant was at fault in the creation of the overpayment and, therefore, the overpayment was not
subject to waiver.
On appeal, appellant, through his attorney, asserted that government agents entrapped
him into selling artwork on August 30, 2006, that he promptly notified the Office of the sale, and
that he did not operate an art business.

FACTUAL HISTORY
The Office accepted that on August 9, 2004 appellant, then a 35-year-old part-time
flexible letter carrier, sustained a lumbar strain, bilateral knee sprains and a partial tear of the
right anterior cruciate ligament when he fell off a loading dock. He stopped work that day and
did not return.
Appellant received compensation on the daily rolls beginning on
September 24, 2004. On December 1, 2004 he underwent an arthroscopic reconstruction of the
right anterior cruciate ligament and a partial lateral meniscectomy. Appellant then received
compensation on the periodic rolls. The Office later expanded the claim to accept an aggravation
of preexisting bipolar disorder.
Appellant’s physicians released him to full-time light-duty work as of January 11, 2005.
Beginning in February 2005, appellant participated in vocational rehabilitation.1 He began an
approved associate’s degree program in computer security in late 2006. Appellant withdrew
from school at the Office’s request as he failed two introductory computer and internet classes
and had unspecified medical issues. The vocational rehabilitation counselor commented that
appellant had extremely poor computer skills that did not improve with tutoring and related
administrative supports.2
In a September 5, 2006 telephone memorandum, the Office noted that appellant called
that day “to report that he sold a piece of furniture out of his home for $600.00. [It] told
[appellant] that was fine, and it will not interfere with his [compensation] benefits. Therefore no
return calls necessary.”
On March 19, 2007 appellant signed an affidavit of earnings and employment (Form CA1032) in which he stated he was not employed or self-employed during the prior 15 months.
This form advised him that a “false or evasive answer to any question, or the omission of an
answer, may be grounds for forfeiting your compensation benefits” and subject him to civil or
criminal penalties.
In a February 5, 2008 memorandum, the Department of Labor’s Office of the Inspector
General described its investigation of appellant’s activities as an artist. On February 9, 2006
agents found two internet sites on which appellant posted approximately 25 images of his
artwork, with three listed for sale. An undercover agent posing as an art collector telephoned
appellant’s home on August 29, 2006 and expressed interest in purchasing artwork. Appellant
agreed to meet the agent at his house the following day. On August 30, 2006 the agent came to
appellant’s residence. Appellant displayed a variety of drawings and carved canes then left the
room. The agent asked appellant’s wife to price the artwork. Appellant’s wife “suggested
$25.00 each” for three drawings. The agent then offered $600.00 in cash for the three pieces.

1

On July 22, 2005 the Office obtained a second opinion from Dr. Charles S. Stone, a Board-certified orthopedic
surgeon, who found appellant capable of sedentary work.
2

By notice dated November 9, 2007, the Office proposed to reduce appellant’s compensation under 5 U.S.C.
§ 8106 and § 8115, based on his ability to perform the selected position of Dispatcher -- Maintenance Services.
There is no final wage-earning capacity determination of record.

2

Appellant’s wife accepted the money and provided a receipt.3 The agent asked appellant to carve
a custom wood cane for her mother. Appellant agreed, stating he would charge $1.00 an hour for
labor. The agent returned to purchase the finished cane on November 6, 2006 for $150.00.
Appellant told the agent that, since she purchased his drawings in August, he earned $50.00 a
month selling his art but provided no receipts or other proof of sales. On September 7, 2007 the
agent and a colleague went to appellant’s home, revealed that they were agents and disclosed the
investigation. Appellant contended that he reported the $600.00 sale of art shortly after
August 30, 2006 and was told he did not have to report the income on his compensation forms.
By decision dated April 3, 2008, the Office found that under 5 U.S.C. § 8106, the
compensation paid to appellant from December 19, 2005 to March 19, 2007 was “declared
forfeit due to lack of reporting/underreporting earnings on [his] Form(s) 1032 from the selling of
[his] artwork and custom canes.” The Office found that appellant did not disclose the sale of
$600.00 of artwork on August 30, 2006 on the Form CA-1032 signed on March 19, 2007.
Therefore, the compensation paid for the 15-month period prior to the March 19, 2007 form was
forfeit.
By notice dated April 3, 2008, the Office advised appellant of its preliminary
determination that an overpayment of $37,862.30 was created in his case as he was “selfemployed and earning money” as an artist while receiving compensation for total disability. The
Office made the preliminary finding that appellant was at fault in creation of the overpayment
because he made deliberate factual misrepresentations and omissions by failing to report the
August 30, 2006 sale of art. The Office afforded appellant 30 days to provide financial
information and request a hearing.
Appellant requested a telephonic hearing, held September 23, 2008. At the hearing,
appellant’s attorney contended that appellant sold no art other than to the undercover agent and
that the agent’s conduct constituted entrapment. Also, appellant and his wife stated that they
called the Office on September 5, 2006 and reported the $600.00 August 30, 2006 transaction.
They were told that the sale of appellant’s art did not need to be reported to the Office. The
attorney noted that the September 5, 2006 telephone memorandum noted a sale of furniture
rather than artwork, but this could be explained as clerical error or misunderstanding. Appellant
asserted that any internet prices for his artwork appeared in error as he was unfamiliar with
computers and the internet and the art sites filled in prices automatically.
After the hearing the employing establishment submitted printouts from two websites
where appellant offered a total of three artworks for sale among approximately 30 pieces. The
employing establishment also submitted an October 30, 2006 e-mail in which he stated he would
charge the agent $150.00 for the cane. The employing establishment also submitted an
October 16, 2008 letter noting that, on October 9, 2008, the investigating agents interviewed the
Office employee who spoke with him on September 5, 2006 and wrote the telephone
memorandum. The employee initially did not recall the conversation as it happened more than
two years previously. She later remembered that she thought it unusual at the time that a
3

Exhibit 11 of the investigative memorandum is a handwritten receipt for the “purchase of 3 art pieces: “pulling
in all directions,” “heart of tired,” and “trapped” for the amount of $600.00 cash. Artwork by [appellant]. Sold by
[appellant’s wife]” with the notation “received by [appellant’s wife] August 30, 2006.”

3

claimant would inquire about selling furniture and that she sought out a supervisor to help her
answer the question. When asked, the employee did not recall if appellant mentioned being an
artist or selling artwork.
In an October 20, 2008 letter, appellant’s attorney contended that the investigative
memoranda were hearsay and should not be given greater weight than appellant’s sworn
testimony. Also, appellant was not given the opportunity to question the Office employee who
wrote the September 5, 2006 telephone memorandum.
By decision dated and finalized January 7, 2009, an Office hearing representative
finalized the preliminary overpayment determination and affirmed the April 3, 2008 forfeiture
decision. He found that appellant “was involved in a business, creating and selling artwork.”
The representative found appellant’s arguments that he listed prices for his art in error
unconvincing. He also found that the September 5, 2006 telephone memorandum regarding the
sale of furniture did not establish that appellant reported a sale of artwork. The hearing
representative further found that appellant was at fault in creation of the overpayment because he
willingly omitted information that he should have known to be material. Therefore, the
overpayment was not subject to waiver. As appellant failed to “provide financial information to
establish a repayment schedule,” the hearing representative directed the Office to “demand
repayment of the debt in full.”
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of the Federal Employees’ Compensation Act provides that an employee
who fails to make an affidavit or report when required or knowingly omits or understates any
part of his earnings, forfeits his right to compensation with respect to any period for which the
affidavit or report was required.4
The Board has held that it is not enough merely to establish that there were unreported
earnings or unemployment. A claimant can be subjected to the forfeiture provisions of 5 U.S.C.
§ 8106(b) only if he knowingly failed to report employment or earnings.5 The term “knowingly
“as defined in the Office’s implementing regulations, means with knowledge, consciously,
willfully or intentionally.6 In determining whether a claimant knowingly failed to report
earnings, Office procedures provide that the circumstances of the case should be carefully
evaluated with respect to the nature of the employment/earnings involved and any other relevant
factors.7

4

5 U.S.C. § 8106(b).

5

Barbara L. Kanter, 46 ECAB 165 (1994).

6

20 C.F.R. § 10.5(n).

7

Harold F. Franklin, 57 ECAB 387 (2006).

4

Section 10.5(g) of the Office’s regulations defines earnings from employment or selfemployment as follows:
“(1) Gross earnings or wages before any deduction and includes the value of
subsistence, quarters, reimbursed expenses and any other goods or services
received in kind as remuneration; or
“(2) A reasonable estimate of the cost to have someone else perform the duties of
an individual who accepts no remuneration. Neither lack or profits, nor the
characterization of the duties as a hobby, removes an unremunerated individual’s
responsibility to report the estimated cost to have someone else perform his or her
duties.”8
ANALYSIS -- ISSUE 1
The Office found that appellant forfeited his right to compensation for the period
December 19, 2005 through March 19, 2007 because he knowingly failed to report the
August 30, 2006 sale of $600.00 in artwork on a Form EN1032 covering this period. Appellant
signed the EN1032 form on March 19, 2007. On the form, he indicated that he was not
employed and did not engage in self-employment. Investigative agents from the Department of
Labor’s Office of the Inspector General found that appellant listed three of his artworks for sale
on the internet. An undercover agent then purchased three of appellant’s drawings from
appellant’s wife. Although appellant’s wife asked for $25.00 each, the agent offered $600.00 in
cash. Appellant’s wife accepted this amount and issued a receipt.
Appellant can be subject to the forfeiture provision of section 8106(b) only if he
knowingly failed to report the sale of his artwork. The Office has the burden of proof to
establish that a claimant did, either with knowledge, consciously, willfully, or intentionally, fail
to report earnings from employment.9 It predicated the April 3, 2008 forfeiture determination on
appellant’s failure to report the $600.00 sale of artwork on the Form EN1032 he signed on
March 19, 2007. There is evidence; however, that appellant did report the sale to the Office.
The record contains a September 5, 2006 Office telephone memorandum, noting that
appellant called that day “to report that he sold a piece of furniture out of his home for $600.00.”
Although the memorandum says “furniture” and not drawings or artwork, the memorandum does
report the sale of items from appellant’s home for $600.00. The August 30, 2006 sale of artwork
occurred in appellant’s home and was in the amount of $600.00. The memorandum thus
corroborates the amount and location of the art transaction. Also, it was written less than a week
after the August 30, 2006 sale.

8

20 C.F.R. § 10.5(g); P.M., 60 ECAB ___ (Docket No. 07-2169, issued March 3, 2009).

9

20 C.F.R. § 10.5(n).

5

Critical to the forfeiture issue is the Office’s finding that appellant knowingly failed to
report the August 30, 2006 sale to the Office, but in the September 5, 2006 memorandum, the
Office told appellant that the $600.00 sale “was fine, and it will not interfere with his
[compensation] benefits.” Appellant later asserted that he did not list the sale of his art on
EN1032 forms as the Office told him not to. The investigative agents noted that, when they
revealed the investigation on September 7, 2007, appellant contended that he reported the
$600.00 sale and was told he did not have to include it on his compensation forms. The
telephone memorandum corroborates that appellant reported a $600.00 sale shortly after
August 30, 2006 and that he was told it would not affect his compensation benefits. This
indicates that appellant did not knowingly omit the sale from the March 19, 2007 Form EN1032.
Rather, the Office instructed appellant that the sale of his artwork did not affect his compensation
benefits.
In an October 16, 2008 letter, the employing establishment noted that, on October 9,
2008, the investigating agents interviewed the Office employee who spoke to appellant on
September 5, 2006. The employee first stated that she did not remember appellant’s call. Upon
further questioning, she recalled that appellant asked about selling furniture but could not
remember if he also asked about making or selling artwork. There is no direct statement of
record from the Office employee. The Board notes that the interviewing agents investigated
appellant for two years and had a significant interest in his prosecution. Considering the
incomplete nature of the employee’s recollections and the possibility of bias by the investigative
agents, the Board finds that the October 16, 2008 letter does not establish that appellant did not
ask about selling artwork on September 5, 2006. The letter indicates only that the employee did
not remember whether appellant asked about artwork or not. The Board finds that, under the
circumstances of this case, the September 5, 2006 telephone memorandum is sufficient to
establish that appellant notified the Office about the August 30, 2006 sale of artwork for $600.00
and that he was advised that the sale would not affect his compensation benefits. Therefore, the
Office’s finding that appellant failed to report these earnings was in error.
The Office hearing representative further found that appellant forfeited his right to
compensation for the period December 19, 2005 to March 19, 2007 as he failed to report his
participation in a business. The business was defined as appellant’s listing three of his artworks
for sale on the internet as of February 9, 2006. No internet sales were asserted or proven. The
hearing representative found appellant’s argument that he listed prices in error as he was
unfamiliar with computers was not persuasive. However, there is significant evidence of record
that appellant had limited computer skills. As part of vocational rehabilitation in late 2006, after
the February 2006 internet postings, appellant took community college classes in introductory
computer security and internet skills. He failed both courses despite tutoring and other
interventions. This tends to support appellant’s assertion that the price listings were mistakes
due to his unfamiliarity with computers. The Board therefore finds that the price entries
appearing on the two internet sites on February 9, 2006 do not, in and of themselves, establish

6

that appellant participated in a business.10 While appellant allegedly told the investigative agent
on November 6, 2006 that he earned $50.00 a month selling his art since August 30, 2006, there
is no proof of record of such sales and the forfeiture determination was not predicated on such
transactions. Also, these sales would have occurred after the Office advised appellant on
September 5, 2006 that sales of his artwork would not affect his compensation. As the Office
did not establish that appellant participated in a business, it cannot penalize appellant for failing
to disclose business activities.
On appeal, appellant, through his attorney, contends that the Office’s finding of forfeiture
was in error as appellant notified the Office that he sold artwork on August 30, 2006 and did not
otherwise participate in an art business. As set forth above, the Office failed to meet its burden
of proof to establish that appellant forfeited his right to compensation for the period
December 19, 2005 to March 19, 2007. The record does not establish that appellant participated
in a business or that he failed to report selling $600.00 of artwork on August 30, 2006.
ANALYSIS -- ISSUES 2 and 3
As the Office failed to establish forfeiture, the second and third issues regarding an
overpayment of compensation predicated on the forfeiture are moot.
CONCLUSION
The Board finds that the Office has not established that appellant forfeited his right to
compensation benefits for the period December 19, 2005 through March 19, 2007. Therefore,
the Office has not established an overpayment of compensation.

10

Cf. C.O., Docket No. 07-136 (issued September 6, 2007) (the Board affirmed the Office’s forfeiture
determination where the claimant, while receiving compensation for temporary total disability, operated an ongoing
business enterprise making large quantities of wood crafts, maintaining booths at several monthly craft fairs and
taking custom orders. The claimant admitted that he deliberately failed to report this business or his earnings on
Forms CA-1032); Joan Ross, 57 ECAB 694 (2006) (While receiving compensation for temporary total disability,
the claimant regularly sold personal grooming implements at trade shows, took orders, demonstrated products and
participated in the financial management of the business. The claimant failed to report her earnings and activities on
Forms CA-1032. The Board upheld the Office’s finding of forfeiture); Jane A. Pastva, 54 ECAB 230 (2002) (while
receiving compensation for temporary total disability, the claimant manufactured and sold wooden lawn decorations,
offered a catalog of available items, filled custom orders, and advertised by posting signs and distributing business
cards. The claimant also hired and paid others to paint items for sale. She failed to report her earnings and income
on Forms CA-1032. The Board upheld the Office’s finding of forfeiture.)

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 7, 2009 and April 3, 2008 are reversed.
Issued: October 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

